Citation Nr: 1709574	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for residuals of head trauma.

4.  Entitlement to service connection for headaches, to include migraines.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal assault.

6.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, schizoaffective disorder and attention deficit/hyperactive disorder (ADHD).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 through December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over this matter has been transferred to the RO in Nashville, Tennessee.  

Testimony was received from the Veteran during a July 2012 video conference hearing.  A transcript of this testimony is associated with the claims file.

The case was previously before the Board in March 2015 when it was remanded for additional development.

The RO denied entitlement to service connection for bipolar disorder, schizoaffective disorder, and attention deficit disorder.  Subsequently, in the Statement of the Case, the RO combined these issues characterizing them as entitlement to service connection for bipolar disorder (also claimed as schizoaffective disorder and attention deficit disorder).  Thereafter, in March 2015, in Board characterized the issue as entitlement to service connection for schizoaffective disorder and ADHD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Based upon further review of the treatment records, the Board has recharacterized the issue as listed above. 

Subsequent to the most recent Supplemental Statement of the Case (SSOC), additional evidence relevant to the Veteran's claims of entitlement to service connection for headaches and PTSD have been associated with the claims file.  As these claims are being remanded for additional development, this evidence will be considered by the RO in the preparation of a SSOC subsequent to this development.  38 C.F.R. § 19.37 (2016).

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for sciatica, entitlement to service connection for migraines, entitlement to service connection for PTSD due to personal assault, and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, schizoaffective disorder and ADHD. are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran has residuals of head trauma causally related to, or aggravated by, active service.





CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for residuals of head trauma.

At the hearing before the undersigned the Veteran reported that he boxed and suffered a slight concussion while in service.  He further reported that he fell on a basketball court and that he blacked out for a minute.  

The Veteran's service treatment records reveal that the Veteran was treated for a facial abrasion in December 1984 after a fall on a basketball court.  At that time the Veteran denied any loss of consciousness, headaches, neck stiffness, visual disturbances, or other associated injuries.  Thereafter, the Veteran denied head injury in a Report of Medical History at separation from service in September 1986.

In February 2009 the Veteran reported that he had multiple head injuries post service due to street fights.  However, treatment records associated with the claims file do not reveal any diagnosis of any residuals of head trauma related to the Veteran's active service.  

Entitlement to service connection for residuals of head trauma is not warranted.  Although the Veteran fell striking his head in service, there was no diagnosis of any residuals of head trauma at that time and the Veteran denied any loss of consciousness at that time.  The Veteran denied any head injury upon separation from service.  As such, the Board finds the Veteran's current reports of loss of consciousness to be less probative than the contemporaneous reports in service.  In addition, since service the Veteran has not been diagnosed with any residuals of head trauma associated with the Veteran's active service.  Given this, the Board finds no basis for remanding this case to obtain a VA examination with a medical opinion as to this claimed disability.  38 C.F.R. § 3.159(c).  Put simply, there is a dearth of competent and credible evidence supporting this claim.

As the preoponderance of the evidence is against this claim, service connection is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of head trauma is denied.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Service treatment records reveal that the Veteran complained of back pain in April 1986.  An examination in September 1986 showed the spine as normal.  

The Veteran reported at the hearing before the undersigned that he had to perform a lot of bending and lifting in service.  He indicated that as a petroleum specialist he had to maneuver fifty-five gallon drums.  In addition the Veteran reported that he was thrown to the ground playing football in service. 

A post-service x-ray, dated in July 2010, reveals moderately advanced degenerative disc disease at the L5-S1 level.  In July 2011 the Veteran was noted to be diagnosed with intervertebral disc degeneration. 

The Veteran was afforded a VA medical examination in May 2011.  Upon examination the Veteran was diagnosed moderate to advanced degenerative disc disease of the lumbar spine.  The examiner rendered the opinion that the Veteran's degenerative disc disease of the lumbar spine was less likely than not related to the Veteran's complaint of back pain in service in 1986.  The examiner noted that the muscular lumbar pain in service resolved and that 2010 lumbar x-rays indicated degenerative disc disease.  The degenerative disc disease was noted to have developed over the years but there was no evidence to support that it was related to his muscular skeletal back pain in the service.

The Board finds the medical opinion to be inadequate.  Although the examiner found that it was less likely than not that the Veteran's diagnosed low back disorder was related to his active service, the rationale provided was inadequate.  Specifically, the examiner stated that the Veteran's complaint of pain resolved in service; however, the examiner stated that the degenerative disc disease developed over the years and did not comment on whether the Veteran's active service, to include reported injuries in active service, led to the development of his degenerative disc disease.  As such, the Board finds that it must remand the claim for the Veteran to be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran seeks entitlement to service connection for sciatica.  The Veteran's service treatment records reveal a complaint of the left leg falling asleep in December 1985.  This was assessed as common peroneal nerve partial paresis.  

VA medical examination in May 2011 diagnosed bilateral lower extremity sciatic neuralgia associated with the lumbar spine.  The examiner rendered the opinion that the Veteran's sciatica is less likely as not related to the finding of peroneal partial paresis in service.  The examiner noted that the partial paresis the Veteran experienced in service resolved and was in the left foot only.  This was not the same as his current sciatica that was bilateral and most probably associated with his degenerative disc disease.

As the claim of entitlement to service connection for sciatica may be impacted by the adjudication of the issue of entitlement to service connection for a low back disorder, remanded above, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issue of entitlement to service connection for sciatica until the issue of entitlement to service connection for low back disorder is adjudicated.

The Veteran seeks entitlement to service connection for headaches, to include migraines.  Service treatment records reveal that the Veteran reported having a headache.  In April 2010 the Veteran was noted to be diagnosed with chronic headaches.  He reported that he had headaches for years and referred to them as migraines.

As the Veteran was noted to have a headache in service, has reported that he has had them for years, and is currently diagnosed with migraines the Board finds that the Veteran must be afforded a VA examination with regard to the etiology of his currently headache disability.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for PTSD, schizoaffective disorder, and ADHD.  The Veteran contends that an incident on a basketball court in which he was fell down or was knocked down and that this caused his disabilities. 

Post service treatment notes indicate that the Veteran had a significant mental history for PTSD, anxiety and depression.  See, e.g. Treatment Note January 2016.  A private treatment note indicates that the Veteran played football and boxed in the military and that he believed that they are the reason for the migraines along with the PTSD.  

A January 2009 VA treatment note indicates that the Veteran had a diagnosis of major depressive disorder, rule out schizoaffective disorder, rule out bipolar disorder, and substance abuse and dependence.  A May 2010 VA treatment discharge diagnosis included PTSD.  A VA treatment note dated in November 2013 indicates a questionable history of bipolar and a note dated in October 2013 indicates a diagnosis of PTSD.

The Veteran has not been afforded a VA examination regarding his claimed psychiatric disorders.  As the Veteran has been variously diagnosed with psychiatric disabilities and as the Veteran has reported that he was injured in service boxing, playing football, and falling on a basketball court and has contended that these injuries have caused his psychiatric disability, the Board finds it necessary to afford the Veteran an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159.

The Veteran receives consistent care from VA.  The most recent VA treatment records associated with the claims file are dated in January 2016.  As such, on remand, attempt to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since January 2016.  38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran receives regular treatment from Dr. S.K.  In a December 2013 treatment note it was reported that the Veteran was to have a follow up in three months.  Thereafter, a July 2016 treatment note from Dr. S.K. is associated with the claims file.  On remand, after obtaining any necessary authorization from the Veteran, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. S.K.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since January 2016.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. S.K.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, afford the Veteran VA medical and mental health examinations to determine the nature, extent, onset, and etiology of the Veteran's low back disorder, headaches, PTSD, and acquired psychiatric disorder.  The claims file should be made available to and reviewed by the examiners.  All indicated studies should be performed, and all findings should be reported in detail.  The examiners should comment on the lay statements of record, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disorder, headaches, PTSD, and/or acquired psychiatric disorder is related to or had its onset during service to include the Veteran's fall on a basketball court in service.  The examiners should set forth a complete rationale for all findings and conclusions.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


